UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1980


LISA A. KRUPCZAK,

                       Plaintiff – Appellant,

          v.

DLA PIPER LLP (US); UNUM LIFE INSURANCE COMPANY OF AMERICA,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:16-cv-00023-WMN)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa A. Krupczak, Appellant Pro Se. Jean Evelyn Lewis, James
Patrick Ulwick, KRAMON & GRAHAM, PA, Baltimore, Maryland; Scott
Michael Trager, SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lisa     A.   Krupczak      appeals       the     district   court’s      order

granting Defendants’ motions to dismiss her civil action and

denying leave to amend her complaint.                     We have reviewed the

record   and    find    no    reversible       error.     Accordingly,    we    grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.              Krupczak v. DLA Piper LLP (US),

No.   1:16-cv-00023-WMN          (D.   Md.       July 27,     2016).      We     deny

Krupczak’s     motion    to    appoint     counsel      and   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                           2